DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/370,515 filed on 3/29/2019. Claims 1-20 were previously pending. Claims 1, 4-6, 9, 12-14, 17 and 19-20 were amended in the reply filed June 8, 2021. Claims 1, 4-6, 9, 12-14, 17 and 19-20 were amended in the reply filed on November 5, 2021. 

Response to Arguments
Regarding Applicant’s argument starting on page 9 regarding claims 1-20: Applicant’s arguments, with respect to the rejection made under 35 USC § 101 have been fully considered, but they are not persuasive. Applicant argues that the claims clearly integrate the abstract idea into a practical application, but Examiner respectfully disagrees. Applicant states what claim 1 recites and how it is amended, but provides no argument directed to how the amendments integrate the abstract idea into a practical application. Merely applying an abstract idea to a generic computer environment to improve the organization of the abstract idea or the speed at which its steps are performed is not enough to make claims patent eligible. As described by Applicant, claims 9 and 17 recite features similar to those recited in amended claim 1, and claims 2-8, 10-16 and 18-20 are dependent upon claims 1, 8 and 17; therefore Examiner maintains claims 1-20 remain patent ineligible under 35 U.S.C. § 101.
Regarding Applicant’s argument starting on page 12 regarding the U.S.C. § 103 rejections of claims 1-20: Applicant’s arguments will not be fully considered at this time because they are directed to amendments not entered in the record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./
Examiner, Art Unit 3628
/DANIEL VETTER/               Primary Examiner, Art Unit 3628